         Case
          Case7:20-cv-02097-KMK-AEK
               7:20-cv-02097-KMK-AEK Document 44 Filed
                                     Document 43 Filed02/05/21
                                                       02/08/21 Page
                                                                 Page1 1ofof2 2




 CHRISTOPHER SEACORD
 CSEACORD@GRSM.COM
                                     MEMO ENDORSED                                GORDON&REES
                                                                                  SCULLY MANSUKHANI
                                                                                  YOUR SO STATE PARTNER"'
                                                                                         ATTORNEYS AT LAW
                                                                                  1 BATTERY PARK PLAZA, 28™ FLOOR
                                                                                        NEW YORK, NY 10004
                                                                                          WWW.GRSM.COM



                                                  February 5, 2021

BYECF
The Honorable Kenneth M. Karas
United States District Court Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

           Re:            Westchester Residential Opportunities, Inc. v. Berk-Cohen Associates at Tor View
                          Village Apartments, LLC
                          (Case No. 7:20-cv-02097-KMK)

Dear Judge Karas:

      This firm represents defendants, Berk-Cohen Associates at Tor View Village Apartments,
LLC ("Tor View") and Manhattan Management Company, LLC ("MMC") (collectively,
"Defendants"), in the above-referenced action.

        Per the Court's email communication dated February 4, 2021, the parties, including
Plaintiff Westchester Residential Opportunities, Inc. ("Plaintiff'), jointly request an adjournment
of the February 17, 2021 case management conference to a new date convenient for the Court.

         Additionally, Defendants request an amendment to the scheduling order to extend the
deadline to submit pre-motion letters from February 9 to February 12, 2021, and the deadline to
submit responses to pre-motion letters from February 16 to February 19, 2021. Plaintiff consents
to this request.

           As always, we thank the Court for its consideration.

Granted. The case management conference is adjourned to
31 ~ 121 at I    J.. ·.
                oo            pfYl                                   Respectfully submitted,
So Ordered .
                                                                     GORDON REES SCULLY
                                                                     MANSUKHANI, LLP

2/8/21
                        Case
                         Case7:20-cv-02097-KMK-AEK
                              7:20-cv-02097-KMK-AEK Document 44 Filed
                                                    Document 43  Filed02/05/21
                                                                       02/08/21 Page
                                                                                 Page2 2ofof
                                                                                           22


                   February 5, 2021
                   Page 2


                                                                   Christopher A. Seacord
                   cc: All Counsel via ECF




l 212507/56421543v. l
